Ms. Chiee Justice HeeNANdez
delivered the opinion of the court.
This is an appeal taken by the defendant, Martin Benitez, from the judgment of the District Court of San Juan, Section 2, rendered on June 22, of the present year, sentencing him, on conviction of the crime of involuntary manslaughter, to one years’s confinement in the penitentiary at hard labor, the provisional imprisonment undergone by him to be deducted therefrom. A like appeal was taken form the order of the 20th of said month overruling a motion for a new trial.
In the record there is no bill of exceptions nor statement of the case, nor has the appellant made any allegation in support of his appeal. But at the hearing he appeared through his attorney and prayed that the judgment appealed from be reversed and a new trial ordered, because the verdict of guilty, which served as basis for the judgment, was contrary to the evidence introduced.
The statement of thé evidence, as made in the motion for a new trial, cannot serve us as a ground for considering and deciding whether or not the appellant’s contention is tenable, since the proper way to bring this evidence before the court for consideration is by filing a statement of the case which complies with all the legal requirements, and as such a statement is lacking, we must assume that the judge, far from deciding contrary to the evidence introduced at the trial, disposed of the matter in accordance with the result of such evidence.
For the foregoing reasons we are of the opinion that the judgment appealed from should be affirmed.

Affirmed.

Justices MacLeary, Wolf and del Toro.concurred.